
	

116 S1271 IS: Defense Acquisition Decision Making Streamlining Act of 2019
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1271
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2019
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for pilot programs to streamline decision-making process for weapon systems.
	
	
 1.Short titleThis Act may be cited as the Defense Acquisition Decision Making Streamlining Act of 2019. 2.Pilot programs to streamline decision-making process for weapon systems (a)Candidate acquisition programs (1)In generalNot later than 90 days after the date of the enactment of this Act, each Service Acquisition Executive shall recommend to the Secretary of Defense at least one major defense acquisition program for a skunk works pilot program as described in the Department of Defense’s Better Buying Power 3.0 memorandum. Each pilot program should include tailored measures to streamline the entire milestone decision process, with the results evaluated and reported for potential wider use.
 (2)ElementsEach pilot program selected pursuant to paragraph (1) shall include the following elements: (A)Delineating the appropriate information needed to support milestone decisions, assuring program accountability and oversight, which should be based on the business case principles needed for well-informed milestone decisions, including user-defined requirements, reasonable acquisition and life-cycle cost estimates, and a knowledge-based acquisition plan for maturing technologies, stabilizing the program design, and ensuring key manufacturing processes are in control.
 (B)Developing an efficient process for providing this information to the milestone decision authority by—
 (i)minimizing any reviews between the program office and the different functional staff offices within each chain of command level; and
 (ii)establishing frequent, regular interaction between the program office and milestone decision makers, in lieu of documentation reviews, to help expedite the process.
 (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall provide to the congressional defense committees an informal briefing detailing—
 (1)the acquisition programs selected pursuant to subsection (a); (2)the associated action plans, including timelines, for each program; and
 (3)the manner in which each program conforms to the requirements set forth in subsection (a)(2). (c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
			
